DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 202010653807.02 filed in State Intellectual Property Office of the P.R.C. (SIPO) on July 8, 2020. However, a certified copy of the foreign priority application has not been filed with the USPTO. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on June 28, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to the following informalities:
Fig. 1, Fig. 2 and Fig. 5 each should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Support can be found at least in [0040], [0041] and [0044] of the original specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 8, 11 and 12 are objected to because of the following informalities:  
In claim 8, lines 8-9, “forming the anti-deformation layer on the other surface of the first substrate at the GOA regions” should read --forming the anti-deformation layer on the surface of the first substrate away from the array substrate at the GOA regions-- (emphasis added). Support can be found at least in lines 7-8 of the base claim 1 and the original drawing Fig. 4.
In claim 11, line 6, “forming a plurality of fan-out wires in the display area except the GOA regions” should read --forming a plurality of fan-out wires in the non-display area except the GOA regions-- (emphasis added).. Support can be found at least in lines 6-7 of the related claim 6 and the original drawing Fig. 3.
In claim 12, lines 4-5, “forming a second protective layer on a surface of the first substrate away from the array substrate” should read -- forming a second protective layer on the surface of the first substrate away from the array substrate-- (emphasis added). Support can be found at least in lines 7-8 of the base claim 1 and the original drawing Fig. 4.
In claim 17, line 5, “a plurality of LEDs” should read --a plurality of light-emitting diodes (LEDs)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the feature “the LEDs” in line 8 and there is insufficient antecedent basis for the feature in the claim and base claim 1. For the examination purpose, claim 5 is considered as depending from claim 2.
Claim 18 recites the feature “the LEDs” in line 8 and there is insufficient antecedent basis for the feature in the claim, intervening claim 16 and base claim 1. For the examination purpose, claim 18 is considered as depending from claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hsieh et al. US 2016/0254329.
Regarding claim 1, Hsieh teaches a display panel (e.g., Figs. 1-3; in Fig. 2, 100 includes 101 and 102 as well as 40, and 103 that pertains to 30, [20], [21], [25]), comprising a display 
a first substrate (e.g., 20, Figs. 1-3, [15]) extended from the display area to the non-display area; 
an array substrate (e.g., 30, Figs. 1-3, [15]) disposed on a surface of the first substrate and extended from the display area to the non-display area; and 
an anti-deformation layer (e.g., 200, Figs. 1-3, [16], [17], [18]) disposed on a surface of the first substrate away from the array substrate and at the GOA regions. 
Regarding claim 8, Hsieh teaches a manufacturing method for manufacturing the display panel of claim 1, wherein the display panel comprises the display area (e.g., area including 40 and a portion of 30 covered by 40, Figs. 1-3, [15]) and the non-display area (e.g., area including 50 and a portion of 30 not covered by 40, Figs. 1-3, [25], [26]) around the display area, and the non-display area has the GOA regions (e.g., regions including 50, Figs. 1-3, [25], [26]), wherein the manufacturing method comprises following steps: 
providing the first substrate (e.g., 20, Figs. 1-3, [15]); 
forming the array substrate (e.g., 30, Figs. 1-3, [15]) on the surface of the first substrate and extending from the display area to the non-display area; and 
forming the anti-deformation layer (e.g., 200, Figs. 1-3, [16], [17], [18], [29], [15]) on the other surface of the first substrate at the GOA regions.  


Regarding claim 20, Hsieh teaches the display device of claim 16, wherein the display device is electronic paper, mobile phones, tablet computers, televisions, monitors, notebook computers, digital photo frames, or navigators (e.g., Hsieh, [38]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, 10, 14, 15 and 17-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2016/0254329 in view of Kwon et al. US 2016/0323993.

Hsieh does not explicitly teach a reflective layer disposed on a surface of the array substrate away from the first substrate.
Kwon teaches a reflective layer (e.g., 35 and/or 45, Figs. 2-5, [56], [64], [65]; in Kwon,  the layer 35 (formed of an inorganic insulating material) or the layer 45 (formed of a resin) has reflection property to some extent) disposed on a surface of the array substrate (e.g., array substrate including 20 and TFTs, [38], [56]) away from the first substrate (e.g., 15, Figs. 2-5, [54]).
One of ordinary skill in the art would have recognized that the display area, the non-display area and their configurations of Kwon are similar to the display area, the non-display area and their configurations of Hsieh because they are both used for OLED display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the display panel of Hsieh to include the claimed feature for its conventional use for example. In this case, Hsieh in view of Kwon thus teaches a plurality of light-emitting diodes (LEDs) distributed on the reflective layer.
Regarding claim 3, Hsieh in view of Kwon teaches the display panel of claim 2 as discussed above.

Since Kwon was initially relied upon to provide the teaching of a reflective layer disposed on a surface of the array substrate away from the first substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the display panel of Hsieh to have a second protective layer disposed on the surface of the first substrate away from the array substrate and covering the anti-deformation layer as taught by Kwon, with the same motivation as provided for in claim 2.
Regarding claim 4, Hsieh in view of Kwon teaches the display panel of claim 2, wherein material of the reflective layer comprises white oil (e.g., Kwon, epoxy resin of 45 ([65]), the raw materials for the epoxy resin production are largely petroleum (considered as white oil) derived).
Regarding claim 5, Hsieh in view of Kwon teaches the display panel of claim 2 (see the 112 rejection above), wherein the array substrate at the display area comprises: a plurality of data lines, a plurality of scan lines, and a plurality of pixel units (e.g., Hsieh, [15], [20]), wherein each of the pixel regions is provided with each of the pixel units, and each of the pixel units corresponds to each of the LEDs (e.g., Hsieh, [20]).  
Kwon further teaches wherein the array substrate at the display area comprises: a plurality of data lines, a plurality of scan lines, and a plurality of pixel units (e.g., Figs. 2-3, [38]), wherein the plurality of scan lines and the plurality of data lines are arranged in a crisscross manner (e.g., Figs. 2-3, [38]), and two adjacent scan lines and two adjacent data lines enclose a pixel region to form a plurality of pixel regions arranged in array (e.g., Figs. 2-3, [38]), wherein 
Since Kwon was initially relied upon to provide the teaching of a reflective layer disposed on a surface of the array substrate away from the first substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the display panel of Hsieh to have wherein the plurality of scan lines and the plurality of data lines are arranged in a crisscross manner, and two adjacent scan lines and two adjacent data lines enclose a pixel region to form a plurality of pixel regions arranged in array, wherein each of the pixel regions is provided with each of the pixel units, and each of the pixel units corresponds to each of the LEDs as taught by Kwon, with the same motivation as provided for in claim 2.
Regarding claim 6, Hsieh teaches the display panel of claim 1, wherein the array substrate located at the non-display area comprises: a plurality of first GOA units and a plurality of second GOA units located in the GOA regions (e.g., Hsieh, [26]).
Hsieh does not explicitly teach the first GOA units and the second GOA units are located at two opposite edges of the display area, respectively; a plurality of fan-out wires located at the non-display area except the GOA regions; and a plurality of chip on film (COF) circuits connected to the fan-out wires.
Kwon teaches wherein the array substrate located at the non-display area comprises: a plurality of first GOA units and a plurality of second GOA units located in the GOA regions (e.g., 300 in the regions including 300 of the non-display area, Fig. 3, [37], [38]), and the first GOA units and the second GOA units are located at two opposite edges of the display area (e.g., Fig. 3), respectively; a plurality of fan-out wires (e.g., fan-out wires in the pad portions P of the 
One of ordinary skill in the art would have recognized that the display area, the non-display area and their configurations of Kwon are similar to the display area, the non-display area and their configurations of Hsieh because they are both used for OLED display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the display panel of Hsieh to include the claimed feature for its conventional use for example. 
Regarding claim 7, Hsieh teaches the display panel of claim 1, wherein material of the anti-deformation layer comprises glass (e.g., 200, [29]).
Hsieh does not explicitly teach wherein material of the anti-deformation layer comprises metal.
Kwon teaches wherein material of the anti-deformation layer comprises metal (e.g., 100 and K (metal), [79], [88]).
One of ordinary skill in the art would have recognized that the display area, the non-display area and their configurations and materials of Kwon are similar to the display area, the non-display area and their configurations and materials of Hsieh because they are both used for OLED display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the display panel of Hsieh to include the claimed feature for its conventional use for example.
Regarding claim 9, Hsieh teaches the manufacturing method of claim 8, wherein after the step of forming the array substrate on the surface of the first substrate and before the step of 
Hsieh does not explicitly teach forming a reflective layer on the array substrate.
Kwon teaches forming a reflective layer (e.g., 35 and/or 45, Figs. 2-5, [56], [64], [65]; in Kwon, the layer 35 (formed of an inorganic insulating material) or the layer 45 (formed of a resin) has reflection property to some extent) on the array substrate (e.g., array substrate including 20 and TFTs, [38], [56]).
One of ordinary skill in the art would have recognized that the display area, the non-display area and their configurations of Kwon are similar to the display area, the non-display area and their configurations of Hsieh because they are both used for OLED display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of Hsieh to include the claimed feature for its conventional use for example. In this case, Hsieh in view of Kwon thus teaches attaching a plurality of LEDs on the reflective layer.
Regarding claim 10, Hsieh in view of Kwon teaches the manufacturing method of claim 9, wherein the step of forming the array substrate on the surface of the first substrate comprises: forming a plurality of data lines, a plurality of scan lines, and a plurality of pixel units (e.g., Hsieh, [15], [20]), wherein each of the pixel regions is provided with each of the pixel units, and each of the pixel units corresponds to each of the LEDs (e.g., Hsieh, [20]).   

Since Kwon was initially relied upon to provide the teaching of forming a reflective layer on the array substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Hsieh to have wherein the plurality of scan lines and the plurality of data lines are arranged in a crisscross manner, and two adjacent scan lines and two adjacent data lines enclose a pixel region to form a plurality of pixel regions arranged in array, wherein each of the pixel regions is provided with each of the pixel units, and each of the pixel units corresponds to each of the LEDs as taught by Kwon, with the same motivation as provided for in claim 9.
Regarding claim 14, Hsieh teaches the manufacturing method of claim 8, wherein material of the anti-deformation layer comprises glass (e.g., 200, [29]).
Hsieh does not explicitly teach wherein material of the anti-deformation layer comprises metal.
Kwon teaches wherein material of the anti-deformation layer comprises metal (e.g., 100 and K (metal), [79], [88]).

Regarding claim 15, Hsieh in view of Kwon teaches the manufacturing method of claim 9, wherein material of the reflective layer comprises white oil (e.g., Kwon, epoxy resin of 45 ([65]), the raw materials for the epoxy resin production are largely petroleum (considered as white oil) derived).
Regarding claim 17, Hsieh teaches the display device of claim 16, wherein the display panel further comprises: 5a plurality of LEDs (e.g., LEDs each including 101, 40 and 102, [20]) distributed on a surface of the array substrate (e.g., 30, Figs. 1-3) away from the first substrate (e.g., 20, Figs. 1-3); a first protective layer (e.g., encapsulating layer, [20]) disposed on the surface of the array substrate away from the first substrate and covering the LED.  
Hsieh does not explicitly teach a reflective layer disposed on a surface of the array substrate away from the first substrate; and a second protective layer disposed on the surface of the first substrate away from the array substrate and covering the anti-deformation layer.  
Kwon teaches a reflective layer (e.g., 35 and/or 45, Figs. 2-5, [56], [64], [65]; in Kwon,  the layer 35 (formed of an inorganic insulating material) or the layer 45 (formed of a resin) has reflection property to some extent) disposed on a surface of the array substrate (e.g., array substrate including 20 and TFTs, [38], [56]) away from the first substrate (e.g., 15, Figs. 2-5, [54]) and a second protective layer (e.g., 100b, Fig. 5, [86]) disposed on the surface of the first 
One of ordinary skill in the art would have recognized that the display area, the non-display area and their configurations of Kwon are similar to the display area, the non-display area and their configurations of Hsieh because they are both used for OLED display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the display device of Hsieh to include the claimed feature for its conventional use for example. In this case, Hsieh in view of Kwon thus teaches a plurality of LEDs distributed on the reflective layer.
Regarding claim 18, Hsieh in view of Kwon teaches the display device of claim 17 (see the 112 rejection above), wherein the array substrate located at the display area comprises: a plurality of data lines, a plurality of scan lines, and a plurality of pixel units (e.g., Hsieh, [15], [20]), wherein each of the pixel regions is provided with each of the pixel units, and each of the pixel units corresponds to each of the LEDs (e.g., Hsieh, [20]).  
Kwon further teaches wherein the array substrate located at the display area comprises: a plurality of data lines, a plurality of scan lines, and a plurality of pixel units (e.g., Figs. 2-3, [38]), wherein the plurality of scan lines and the plurality of data lines are arranged in a crisscross manner (e.g., Figs. 2-3, [38]), and two adjacent scan lines and two adjacent data lines enclose a pixel region to form a plurality of pixel regions arranged in array (e.g., Figs. 2-3, [38]), wherein each of the pixel regions is provided with each of the pixel units, and each of the pixel units corresponds to each of the LEDs (e.g., Kwon, Figs. 2-3, [38], [56]).  
Since Kwon was initially relied upon to provide the teaching of a reflective layer disposed on a surface of the array substrate away from the first substrate; and a second protective 
Regarding claim 19, Hsieh teaches the display device of claim 16, wherein the array substrate located at the non-display area comprises: a plurality of first GOA units and a plurality of second GOA units located at the GOA regions (e.g., Hsieh, [26]).
Hsieh does not explicitly teach wherein the array substrate located at the non-display area comprises: a plurality of first GOA units and a plurality of second GOA units located at the GOA regions (e.g., 300 in the regions including 300 of the non-display area, Fig. 3, [37], [38]), and the first GOA units and the second GOA units are disposed at two opposite edges of the display area (e.g., Fig. 3), respectively; a plurality of fan-out wires (e.g., fan-out wires in the pad portions P of the non-display area, Figs. 2-3, [37]) disposed in the non-display area except the GOA regions; and a plurality of chip on film (COF) circuits (e.g., 210, Figs. 2-3, [48]) connected to the fan-out wires.  
One of ordinary skill in the art would have recognized that the display area, the non-display area and their configurations of Kwon are similar to the display area, the non-display area and their configurations of Hsieh because they are both used for OLED display device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above-discussed claim objections.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 16, 2022